- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ) 76.483.817/0001-20 PUBLICLY-HELD COMPANY CVM 1431-1 SEC (CUSIP) 20441B407  Preferred B Shares SEC (CUSIP) 20441B308  Common Shares LATIBEX 29922  Preferred B Shares NOTICE TO SHAREHOLDERS As decided at the 55th Annual General Meeting of COPEL held on April 27, 2010, the Company will start paying the outstanding dividends relative to fiscal year 2009 from May 27, 2010, as follows: 1. DIVIDENDS Gross amount: R$ Earnings per share For common sharesR$ For preferred A shares. R$ For preferred B shares .R$ Taxes: Exempt, as per Law 9.249/95 2. INTEREST ON OWN CAPITAL Gross amount: R$ 62,000,000.00 Earnings per share For common sharesR$ For preferred A shares
